DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2020 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination entered 13 September 2020.
The amendment entered does not place the application in condition for allowance.
Status of Claims
Claim 1 was amended in the amendment filed 13 September 2020.
Claims 4 and 8-23 are withdrawn from consideration.
Claims 1-2 and 5-6 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “passivating an active end of a semiconductor nanocrystal slab of the photovoltaic device” (lines 2-3). The closest support the Examiner could find for this limitation was in Fig. 2A and page 15, lines 22-30 which describes that “The left side of the slab is passivated by adsorbed ligands… and the right side is passivated by appropriate pseudo-hydrogen atoms to ensure charge balance”. However, this does not support the limitation of “an active end” of the nanocrystal slab as there is no detail to which end is active and which is not. Thus, the limitation is not supported by the original specification.
Claims 2 and 5-6 are rejected as being dependent upon rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as written recites a closed Markush grouping in lines 4-5 for the materials of the ligand. Claim 6 as written recites “the ligand includes” and recites the same ligands as that recited in instant claim 1. However, “includes” is equivalent to “comprising” (see MPEP 2111.03 I.) and is therefore an open grouping. The scope of claim 6 is therefore broader of claim 1, and it is unclear how claim 6 further limits the scope of claim 1 in view of the “includes” language and the fact that claim 6 recites the identical members of the Markush group of claim 1. Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it Claim 1 recites a Markush grouping of ligands, all of which are thiols (see line 5). Claim 2, which depends from claim 1, recites “the ligand includes a thiol”; as claim 1 recites specific ligand compounds, all of which include thiols, the limitation of claim 2 to requiring “a thiol” to the ligand does not further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (article entitled Influence of Ligand Exchange on the Structural and Optoelectronic Properties of CdSe Nanocrystals; hereinafter referenced as “Truong”) in view of Robel et al. (article entitled Quantum Dot Solar Cells. Harvesting Light Energy with CdSe Nanocrystals Molecularly Linked to Mesoscopic TiO2 Films; hereinafter referenced as “Robel”) and Xu et al. Efficient Exciton Funneling in Cascaded PbS Quantum Dot Superstructures”; hereinafter “Xu”).
Regarding claims 1-2 and 5-6, Truong teaches a method modifying a surface energy level (abstract and page 59, paragraph 1 under heading titled II. Experimental) of a semiconductor nanocrystal (CdSe nanocrystals; abstract) of the device through ligand exchange (abstract and page 59, paragraph 1 under heading titled II. Experimental). Truong further teaches the ligand is an amine (tributyl amine capped CdSe nanocrystals; page 59, paragraph 1 under heading titled II. Experimental). Truong teaches the method can be used in a solar cell (page 59, paragraph 1), but is silent to the method being used in a photovoltaic device to improve performance as claimed.
Robel teaches nanocrystal quantum dot solar cells (abstract). Robel teaches the CdSe nanocrystals undergo ligand exchange (CdSe nanocrystallites of nanoparticles forming quantum dots undergo ligand exchange; page 2386, paragraphs 2-3 and page 2387, paragraph 4-page 2388, paragraph 2), and exhibiting a photon to charge carrier generation efficiency of the photovoltaic device of 12%, corresponding to improving performance, broadly recited (abstract).
The methods of Truong and Robel are analogous references in the field of CdSe semiconductor nanocrystal quantum dot solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Truong and use the method in a solar cell, as suggested by Truong, in order to obtain a 12% photon-to-charge carrier generation efficiency of 12% of the photovoltaic device, as taught above by Robel. The modification would necessarily result in the method of Truong 
Regarding limitations recited in instant claim 5, Truong teaches the semiconductor nanocrystal is CdSe (abstract and paragraph 1 under heading II. Experimental on page 59); Robel also teaches the semiconductor nanocrystal is CdSe (abstract and page 2385, paragraph 1). Robel further teaches that semiconductors other than CdSe, for example, PbS (i.e. lead sulfide) can be used as sensitizers with large band gap semiconductors such as TiO2, which is used in the device of Robel (abstract and page 2385, paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Truong and form the semiconductor nanocrystals of quantum dots from PbS (i.e. lead sulfide), because Robel teaches the PbS and CdSe quantum dots materials are known equivalent semiconductors which function to absorb light and act as sensitizers with large band gap semiconductors such as TiO2, which is used in the device and method of Robel; the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 
However, modified Truong is silent to the ligand being from the group recited in instant claims 1 and 6.
Xu teaches ligand exchange of semiconductor nanocrystals and their application in optoelectronic devices, including solar cells (abstract and page 9956, paragraph 1). Xu teaches the ligands exchanged include 1,2-ethanedithiol and 1,3 benzenedithiol (abstract, page 9951, paragraph 4 and page 9956, paragraph 1 under heading titled “Methods: Chemicals”). Xu teaches this ligand exchange results in dramatically enhanced conductivity and energy transfer 
The devices of modified Truong and Xu are analogous references in the field of ligand exchange of semiconductor nanocrystals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Truong and substitute the amine ligand of modified Truong (i.e. tributyl amine noted above) for the ligand of ethanedithiol or 1,3-benzenedithiol in order to provide for efficient energy transfer and improved photocurrent and conversion efficiency, as taught above by Xu, and because the selection of a known material based upon its suitability for its intended use, in the instant case a ligand for ligand exchange in semiconductor nanocrystals, supports a prima facie obviousness determination especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Xu above. The modification would necessarily result in the claimed ligand recited in instant claims 1 and 6. As modified Truong teaches the claimed ligand from the Markush group recited in instant claim 1, the ligand exchange is necessarily a bi-dentate ligand exchange as claimed; see MPEP 2112.01 I. & II.
The Examiner notes that Applicant establishes the nanocrystal slab in Fig. 2A, which is shown to include a small lattice of constituent atoms, is passivated through the attachment of the claimed ligand (see page 15, lines 22-30). Truong teaches the CdSe nanocrystallites formed are 3-4 nm in size (page 60, paragraph 2), and thus corresponds to a “semiconductor nanocrystal slab”, broadly recited, similar to that disclosed in the instant specification. As the method of modified Truong teaches a semiconductor nanocrystal slab that includes the .
Response to Arguments
Applicant's arguments filed 15 July 2020 and entered with Request for Continued Examination entered 13 September 2020 have been fully considered but they are not persuasive.
In response to applicant's arguments on pages 5-6 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 5 the Robel reference does not teach modifying the surface level energy level nor passivating an active end of a semiconductor nanocrystal slab of a photovoltaic device. The Examiner notes the Robel reference is not relied upon for the features argued, and in combination with the Truong reference teaches the recited features.
Applicant argues on page 6 the Truong reference does not teach enhancing the device performance; the Examiner notes the combination with Robel teaches this recited feature.
Applicant argues on page 6 the Xu reference teaches the benzendithiol and ethanedithiol ligands are used for cross-linking, not passivating an active end of a semiconductor nanocrystal slab. The Examiner notes the Xu reference teaches the use of a ligand of benzenedithiol and ethanedithiol, and in combination with the Truong reference 
Applicant’s arguments with respect to claims dependent (claims 2 and 5-6) from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the dependence from the amended independent claim. No additional arguments are presented. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above. 
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the dependency from the independent claim. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726